Exhibit 10.1

 



AMENDMENT NO. 1 TO common stock SALES AGREEMENT



August 5, 2019

 

H.C. Wainwright & Co., LLC

430 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Aethlon Medical, Inc. (the “Company”) and H.C. Wainwright & Co. LLC (“HCW”) are
parties to that certain Common Stock Sales Agreement dated June 28, 2016 (the
“Original Agreement”). All capitalized terms not defined herein shall have the
meanings ascribed to them in the Original Agreement. The parties, intending to
be legally bound, hereby amend the Original Agreement as follows:

 

1.                Reference to the “Registration Statement” in the Original
Agreement shall refer to the registration statement on Form S-3 (File No.
333-231397), originally filed with the Securities and Exchange Commission on May
10, 2019 (as the same may be amended from time to time, “New Registration
Statement”), declared effective by the Securities and Exchange Commission on
August 1, 2019.

 

2.                   All references to “June 28, 2016” set forth in Schedule 1
and Exhibit 7(m) of the Original Agreement are revised to read “June 28, 2016
(as amended by Amendment No. 1 to Common Stock Sales Agreement, dated August 5,
2019)”.

 

3.                   Except as specifically set forth herein, all other
provisions of the Original Agreement shall remain in full force and effect.

 

4.                   This Amendment No. 1 to Common Stock Sales Agreement shall
become effective upon the date that the New Registration Statement is declared
effective under the Securities Act.

 

5.                   Entire Agreement; Amendment; Severability. This Amendment
No. 1 to the Original Agreement together with the Original Agreement (including
all schedules and exhibits attached hereto and thereto and Placement Notices
issued pursuant hereto and thereto) constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof. All references in the Original Agreement to the “Agreement” shall mean
the Original Agreement as amended by this Amendment No. 1; provided, however,
that all references to “date of this Agreement” in the Original Agreement shall
continue to refer to the date of the Original Agreement.

 

6.                   Applicable Law; Consent to Jurisdiction. This amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the principles of conflicts of laws. Each
party hereby irrevocably submits to the non-exclusive jurisdiction of the state
and federal courts sitting in the City of New York, borough of Manhattan, for
the adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this amendment and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

 

 



 1 

 

 

7.                   Waiver of Jury Trial. The Company and HCW each hereby
irrevocably waives any right it may have to a trial by jury in respect of any
claim based upon or arising out of this amendment or any transaction
contemplated hereby.

 

8.                   Counterparts. This amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
amendment by one party to the other may be made by facsimile transmission.

 

 

[Remainder of Page Intentionally Blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 

If the foregoing correctly sets forth the understanding among the Company and
HCW, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding amendment to the Original Agreement
between the Company and HCW.




 

Very truly yours,

 

 

AETHLON MEDICAL, INC.

 

  By: /s/ James B. Frakes   Name: James B. Frakes   Title: Chief Financial
Officer        

H.C. WAINWRIGHT & cO., LLC

 

  By: /s/ Edward D. Silvera              8/5/2019   Name: Edward D. Silvera  
Title: Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature page to Amendment No. 1 to Common Stock Issuance Sales Agreement]



 

 

 

 



 3 

